91 P.3d 834 (2004)
193 Or. App. 820
STATE of Oregon, Respondent,
v.
Joseph Franklin CHADDOCK, Appellant.
9902-30941; A119461.
Court of Appeals of Oregon.
Submitted on Record and Briefs May 7, 2004.
Decided June 16, 2004.
Peter A. Ozanne, Executive Director, Office of Public Defense Services, Peter Gartlan, Chief Defender, and Rebecca Duncan, Chief Deputy Public Defender, filed the brief for appellant.
Hardy Myers, Attorney General, Mary H. Williams, Solicitor General, and Jill Smith, Assistant Attorney General, filed the brief for respondent.
*835 Before HASELTON, Presiding Judge, and LINDER and ORTEGA, Judges.
PER CURIAM.
Defendant was convicted on three counts of possession of a controlled substance. ORS 475.992. On appeal, he asserts that the trial court erred in denying his motion to dismiss the charges based on violation of his statutory speedy trial rights. ORS 135.747. The state concedes that the trial court erred in denying defendant's motion. As explained below, we find the state's concession to be well founded. We therefore reverse and remand with instructions to dismiss the charges.
Defendant was charged with possession of a controlled substance in May 1999. A warrant was issued for his arrest but was not executed. Defendant was stopped in June 2002 on an unrelated traffic offense and was then arrested on the outstanding warrant. The record contains no information concerning why the warrant was not executed earlier. The state concedes that our case law establishes that it bears the responsibility for the unexplained delay. See generally State v. Rohlfing, 155 Or.App. 127, 963 P.2d 87 (1998). We conclude that the 37-month unexplained delay in this case violates ORS 135.747.
Reversed and remanded with instructions to dismiss indictment.